658 N.W.2d 200 (2003)
Steven R. FOSTER, Respondent,
v.
METRO PRODUCE DISTRIBUTING, and Chubb & Son Group, Relators, and
Metro Produce Distributing, and Indiana Insurance Companies, Respondents, and
Blue Cross/Blue Shield of MN, Allergy & Asthma Specialists, PA, Jacobs Consulting Service, Intervenors.
No. C4-03-19.
Supreme Court of Minnesota.
March 20, 2003.
Brian T. Mak (# 264386), Sieben, Polk, Laverdiere, Jones & Hawn, St. Paul, MN, for Employee/Respondent Steven R. Foster.
Michael C. Jackman (# 49189), Larkin, Hoffman, Daly & Lindgren, Ltd., Bloomington, MN, for Relators Metro Produce Distributing and Chubb and Son Group.
Steven C. Gilmore (# 158653), Conley & Borgeson, St. Paul, MN, for Respondents Metro Produce Distributing and Indiana Insurance Companies.
*201 Thomas F. Gilde (# 34782), Blue Cross/ Blue Shield of Minnesota, St. Paul, MN, for Intervenor Blue Cross/Blue Shield of Minnesota.
Allergy & Asthma Specialists, Minneapolis, MN, Intervenor.
Marilyn Jacobs, Jacobs Consulting, Columbia Heights, MN, Representative for Intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 13, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/James H. Gilbert
Associate Justice